Title: To James Madison from Robert Montgomery, 22 August 1803 (Abstract)
From: Montgomery, Robert
To: Madison, James


22 August 1803, Alicante. Wrote last on 21 May. Has since received JM’s circular letter of 9 Apr. “I … shall be punctual in complying with every point of it as far as I am able.” Informs JM of the arrival of the brig A. B. C. from Guernsey, whose papers he suspected. “I have examined them with the utmost cares and find several defects, which tho visible to me might have arrisen in the Offices in America, his Meditterranean Pass particularly I believe to be a counterfeit, but if they are so the whole of the Papers are so well executed as almost to baffle the nicest Judge. I consulted Mr Pinckney on … this business and informed him it was my intention to detain the Papers provided he would become my Guarantor.” Encloses a copy of Pinckney’s reply with Montgomery’s answer, as well as “the necessary notes of this Ships Register, Sea Letter and Meditterrenean Pass that enquiry may be made at the respective offices whether such Papers were granted or not.” Believes “the witholding such Papers is not a sufficient punishment to those who use them.” Wishes to see the ship “confiscated to the benifit of the United States, who also should be responsable for the Charges, but if the Consul is found to act wontonly or maliciously against any Person perhaps his punishment could not be too severe.” During his absence his brother presented an account, dated 8 Sept. 1801, for expenditures on account of the U.S. amounting to $2,238.15. These expenses were not reimbursed because it was reasoned that Montgomery’s “expenditures for defending property of American Citizens were not official but merely mercantile.” Replies that he defended captured vessels with which he had no financial connection. “I also judged that tho I should finally be defeated in the claim of those Vessels and Cargos I should succeed preventing the amount coming into the hands of the captors for one two or more years and thereby throw a damp on their passion for crusing against us.” Believes this policy was “highly advantageous as it kept down the growing increase of Privateers who were generally owned by an indigent and rapacious set of our Enemies.” Pickering’s letter of 9 Apr. 1798 “fairly authorizes me to claim the Spanish protection by whatever power I might be able to do so.” Submits “the matter of this account” to JM’s “superior judgement.” Should JM agree, requests that the U.S. pay the amount to William Smith of Boston, holder of the bill formerly drawn for that sum. Has heard that “two Tripolin Corsairs are now on this Coast.” “The Natalus Schooner of 14 Guns was spoken by a Portugues Ship of War … 14 or 15 Days ago bound for Malta, I have not learned of any of the other part of our Squadron for a considerable time past.” Portugal and Algiers continue to negotiate a peace. Notes in a postscript that he encloses a list of ship arrivals to 1 July 1803 [not found].
 

   
   RC and enclosure (DNA: RG 59, CD, Alicante, vol. 1). RC 4 pp.; in a clerk’s hand, except for Montgomery’s signature and postscript; docketed by Wagner “To be answered” and “wrote to Mr. Jones about the A. B. C.” For surviving enclosure (2 pp.), see n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   Montgomery enclosed a copy of Charles Pinckney’s 16 Aug. 1803 letter, which charged Montgomery to decide the case himself using JM’s 9 Apr. 1803 circular as a guide. Montgomery’s reply, dated 20 Aug., complained that Pinckney’s letter did not leave him “in a better situation regarding the detention of the A. B. C. or her papers.” Because the ship’s cargo was worth $40,000 and to detain the ship’s papers would require an action in a Spanish court, Montgomery decided not to prosecute the case but to send a copy of the register to the State Department to be examined against the original at customs in the U.S.



   
   For Montgomery’s accounts, see John Montgomery to JM, 12 Sept. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:108 and n.).



   
   While Pickering gave no explicit instructions, he did write that the U.S. expected that Spain would have maintained jurisdiction over all vessels within its territorial limits and thus would have rescued American ships from French captors within those waters (Pickering to Robert Montgomery, 9 Apr. 1798 [Allis, Timothy Pickering Papers (microfilm ed.), reel 8]).



   
   A full transcription of this document has been added to the digital edition.

